Citation Nr: 0914955	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
diabetes mellitus.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of service connection for a low 
back strain.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1959 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Offices (RO) in Salt Lake City, 
Utah and Portland, Oregon.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge in March 2009 at 
the RO in Portland, Oregon.  A written transcript of that 
hearing was prepared and has been incorporated into the 
record of evidence.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's August 1979 decision denying the Veteran's claim 
of service connection for a low back disorder was not 
appealed, and is therefore final.  

2.  Evidence received since the August 1979 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disability and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's right knee disorder did not manifest as a 
result of his military service.  

4.  The Veteran's left knee disorder did not manifest as a 
result of his military service.  


CONCLUSIONS OF LAW

1.  The August 1979 rating decision denying service 
connection for the Veteran's low back disorder is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2008).

2.  New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for a 
low back disability remains closed.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).  

4.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the Veteran's claims of entitlement to service 
connection, the duty to notify was satisfied by way of a 
letter sent to the Veteran in a May 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a March 2006 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  In any event, because the claim is 
being denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006). 

Regarding the Veteran's claim to reopen, VA must both notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
May 2003 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection, partially satisfying the notice requirements for 
a claim involving new and material evidence.  A subsequent 
letter was provided to the Veteran in November 2008, 
providing the Veteran with information concerning why the 
claim was previously denied.  This information was also 
provided to the Veteran in the January 2006 SOC and it was 
noted in the Veteran's February 2005 decision review officer 
(DRO) conference report that it was explained to the Veteran 
why his previous claim had been denied.  Consequently, the 
Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in July 2003 and September 2005, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  VA has also 
incorporated copies of the Veteran's private medical 
treatment into the record of evidence.   Significantly, VA 
received a letter from the Veteran in November 2008, 
indicating that he had no other information or evidence to 
substantiate his claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis

The Veteran was denied service connection for a low back 
disorder in an August 1979 rating decision.  The RO noted 
that the Veteran's service medical records did not indicate 
that the Veteran suffered from a chronic lower back disorder 
during his military service and that there was no current 
diagnosis of a lower back disorder.  Therefore, for the 
evidence to be material in this case, it must address these 
unestablished facts.  

With that said, none of the evidence submitted by the Veteran 
since the August 1979 rating decision addresses these 
evidentiary deficiencies.  The Board has reviewed medical 
records from the VA medical center in Portland, Oregon 
spanning from July 2003 to September 2007.  None of these 
records indicate that the Veteran has been diagnosed with a 
lower back disorder or that he ever complained of back pain.  
Likewise, the Board has reviewed private medical records from 
Kaiser dating from April 2002 to October 2005.  Again, there 
is no indication that the Veteran was ever diagnosed with a 
back disorder, or that he ever sought treatment for his back 
during this time.  Furthermore, none of these records suggest 
that the Veteran suffered from a chronic back disorder during 
his military service.  

The only evidence submitted by the Veteran suggesting a 
connection between his low back disorder and his military 
service is the Veteran's own testimony.  During the Veteran's 
March 2009 VA hearing, he testified that he believed his back 
pain was a result of standing on a cement floor during 
service for extended periods of time.  However, the Veteran 
is not competent to offer such a medical opinion in this 
case.  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  The record does not contain any 
medical evidence diagnosing a current back disorder or any 
evidence suggesting that the Veteran has back pain that 
manifested during his military service.  

Additionally, the Veteran's assertions of low back pain were 
already of record prior to the original adjudication of 
August 1979.  Specifically, the Veteran asserted during a 
July 1979 VA examination that he had occasional low back pain 
after heavy lifting.  As such, the testimony of the Veteran 
regarding back pain is not new evidence.  The Board may not 
reopen the Veteran's claim based on this testimony.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that a chronic 
back disorder manifested during the Veteran's military 
service or that the Veteran has a current diagnosis of a back 
disorder.  As such, it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of service 
connection for a low back disorder remains denied.  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Right Knee Disorder

The Veteran contends that he is entitled to service 
connection for a right knee disorder.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's current right knee complaints are not related to 
his military service.  As such, service connection is not 
warranted.  

The Veteran's service medical records do not establish that 
the Veteran suffered from a chronic right knee disorder 
during his military service.  According to the Veteran's 
April 1959 enlistment examination, the Veteran's lower 
extremities were normal.  A May 1973 in-service treatment 
record does indicate that he twisted his right knee three 
days earlier.  He was temporarily limited in his physical 
activity as a result.  Subsequent in-service evidence (lack 
thereof) suggests that this condition was acute and 
transitory, however, resolving during the Veteran's military 
service.  The Veteran was afforded additional examination in 
June 1977 when his lower extremities were again found to be 
normal.  Likewise, according to the Veteran's March 1979 
retirement examination, his lower extremities were again 
found to be normal.  The Veteran also reported in his report 
of medical history as part of this examination that he did 
not suffer from bone, joint or other deformity or a "trick" 
or locked knee.  This suggests that the Veteran's in-service 
right knee injury was not a chronic condition.  

The Veteran was afforded VA examination in July 1979. The 
Veteran reported that he suffered a right knee sprain in-
service that he believed had not completely resolved.  
However, the examiner concluded that the Veteran's 
musculoskeletal system was within normal limits at the time 
of examination.  The examiner also noted that the Veteran's 
symmetric reflexes and strength were full in his lower 
extremities.  No diagnosis of a right knee disorder was 
assigned during this examination.  

The next evidence of complaints of right knee pain is a June 
1996 treatment record.  The Veteran reported having 
persistent right knee pain at this time.  X-rays were taken 
of the right knee and interpreted to reveal normal bones and 
joints, with trace vascular calcification in the posterior 
tibial artery.  No diagnosis is indicated in this record and 
there was no opinion regarding etiology.  This evidence 
further suggests that the Veteran did not suffer from a 
chronic right knee disorder during military service.  The 
Board may take into consideration the passage of a lengthy 
period of time in which the Veteran did not complain of the 
disorder at issue when considering whether or not to grant a 
claim of service connection.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment of the 
right knee for approximately 17 years after separation from 
service tends to establish that the Veteran's current right 
knee pain is not a result of his military service.

The Veteran was afforded a VA examination of his knees in 
July 2003, during which he reported that he developed 
bilateral knee pain in the last few years.  The Veteran 
expressed his opinion that this pain was related to long 
periods of standing on cement floors while in the military 
when he worked as a weatherman.  X-rays were taken of the 
Veteran's right knee, revealing mild osteoarthritis in the 
right knee.  The examiner diagnosed the Veteran with 
bilateral degenerative joint disease of the knees.  However, 
the examiner indicated that based on review of the evidence 
of record, a relationship between the Veteran's current knee 
condition and his military service could not be found.  

Since the Veteran has been diagnosed with arthritis of the 
right knee, the Board has considered whether the presumption 
of in-service incurrence may apply.  As noted above, 
arthritis shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service if it becomes manifest to a degree of 10 
percent within one year from the date of termination of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  However, since the first evidence of 
arthritis of the right knee is more than 20 years after the 
date of separation, the presumption does not apply.  

The record also contains subsequent treatment records through 
September 2007.  However, while these records indicate that 
the Veteran has continued to complain of left knee pain, 
there is no evidence of additional treatment for, or 
complaints of, right knee pain.  

Based on the above evidence, the Board finds that the Veteran 
is not entitled to service connection for a right knee 
disorder.  As previously noted, service connection is 
warranted when there is a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  
The evidence establishes that the Veteran did twist his right 
knee during service.  However, the preponderance of the 
evidence suggests that the Veteran did not suffer a chronic 
right knee disorder as a result of this injury.  Further, the 
only etiological evidence of record is a negative opinion 
provided during the July 2003 VA examination.  Since there is 
no evidence of a chronic in-service injury, or a medical 
opinion linking the Veteran's current right knee complaints 
to military service, service connection is not warranted.  

The Board recognizes that the Veteran believes his right knee 
pain is related to his military service.  Specifically, the 
Veteran testified in his March 2009 VA hearing that he 
believed his right knee pain was related to prolonged 
standing on cement during his military service.  However, the 
Board has not received any evidence suggesting that the 
Veteran is competent to provide a medical opinion.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  As such, the Veteran's opinion 
linking his right knee pain to military service is not 
competent evidence.  The Board is more persuaded by the 
opinion provided by the competent medical examiner of July 
2003.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right knee disorder must be 
denied.

Left Knee Disorder

The Veteran contends that he is entitled to service 
connection for a left knee disorder.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's current right knee disorder is not related to his 
military service.  As such, service connection is not 
warranted for a left knee disorder.  

The Veteran's service medical records are silent regarding 
complaints of, or treatment for, a left knee disorder.  
According to the Veteran's April 1959 enlistment examination, 
the Veteran's lower extremities were normal.  A May 1973 in-
service treatment record indicates that the Veteran twisted 
his right knee 3 days earlier, but there was no indication 
that the Veteran injured his left knee at this time.  The 
Veteran was afforded additional examination in June 1977, 
when his lower extremities were again found to be normal.  
Likewise, according to the Veteran's March 1979 retirement 
examination, his lower extremities were found to be normal.  
The Veteran also reported in his report of medical history as 
part of this examination that he did not suffer from bone, 
joint or other deformity or a "trick" or locked knee.  This 
evidence demonstrates that the Veteran did not injure his 
left knee during service.  

The Veteran's post-service medical records do not suggest 
that the Veteran has a left knee disorder that manifested as 
a result of the Veteran's military service either.  The first 
treatment of record for a left knee disorder is an April 2002 
private treatment note.  The Veteran's left knee was X-rayed 
at this time, revealing fairly significant medial joint space 
degenerative changes that were described as significant 
arthritis.  The Veteran again sought treatment for left knee 
pain in May 2002.  Since there is evidence of arthritis, the 
Board has again considered whether the presumption of in-
service occurrence is applicable.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  However, the first 
evidence of arthritis of the left knee is also more than 20 
years after the date of separation, so the presumption does 
not apply.  

Also, as previously discussed, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue 
when considering whether or not to grant a claim of service 
connection.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any medical evidence 
of treatment of the right knee for approximately 23 years 
after separation from service tends to establish that the 
Veteran's current left knee disorder is not a result of his 
military service.

The Veteran was afforded a VA examination of his knees in 
July 2003.  The Veteran reported that he developed bilateral 
knee pain in the last few years.  The Veteran expressed his 
opinion that this pain was related to long periods of 
standing on cement floors while in the military when he 
worked as a weatherman.  X-ray images were taken of the 
Veteran's left knee, which revealed moderate to severe 
osteoarthritis of the left knee.  The examiner diagnosed the 
Veteran with bilateral degenerative joint disease of the 
knees.  However, the examiner indicated that based on review 
of the evidence of record, a relationship between the 
Veteran's current knee condition and his military service 
could not be found.  

Subsequent treatment records demonstrate that the Veteran has 
continued to complain of left knee pain.  In October 2005, 
the Veteran reported left knee pain without episodes of 
giving out.  Also, in August 2006, the Veteran was noted to 
have an ongoing problem of osteoarthritis of the left knee.  
Therefore, the evidence establishes that the Veteran has a 
current left knee disorder.  

However, as previously noted, a current diagnosis is not in 
and of itself sufficient to warrant a grant of service 
connection.  There must also be medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996)).  In the present case, there is no evidence 
of an in-service injury of the left knee and there is no 
medical evidence linking the Veteran's current left knee 
disorder to his military service.  Without this evidence, 
service connection is not warranted.  

Finally, the Board has again considered the lay testimony 
provided by the Veteran regarding his left knee.  
Specifically, the Veteran testified in his March 2009 VA 
hearing that he believed his left knee pain was related to 
prolonged standing on cement during his military service.  
However, as previously noted, the Veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
Veteran's opinion linking his left knee disorder to his 
military service is not competent etiological evidence 
outweighing the negative opinion provided by the medical 
examiner of July 2003.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left knee disorder must be 
denied.  


ORDER

New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for a 
low back disorder is not reopened and remains denied.  

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a left knee disorder is 
denied.  


REMAND

The Veteran contends that he is entitled to service 
connection for hypertension, to include as secondary to his 
service-connected diabetes mellitus.  The Veteran was 
afforded VA examination in September 2005 for his 
hypertension, and the examiner opined that the Veteran's 
hypertension was less likely than not caused by the Veteran's 
service-connected diabetes mellitus.  

Additional VA examination is necessary before appellate 
review may proceed.  The September 2005 VA examination did 
not provide an opinion as to whether the Veteran's 
hypertension was aggravated by his diabetes mellitus or 
whether it was incurred in/related to service.  Regarding the 
latter, it is noted that according to the  July 1979 VA 
examination, the Veteran had his blood pressure taken on 
three occasions, resulting in readings of 145/95, 165/98, and 
160/100.  A diagnosis of possible hypertension was assigned 
at this time.  This examination took place within one year of 
the Veteran's separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  However, 
the examiner did not assign an actual diagnosis of 
hypertension, and the record does not contain further 
evidence of elevated blood pressure until 2000.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded VA 
examination for his hypertension.  The 
claims file, as well as a copy of this 
Remand, must be provided to the examiner 
designated to examine the Veteran, and the 
examination report should note review of 
the file.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
hypertension is directly related to his 
military service, and/or whether his 
diabetes mellitus aggravates his 
hypertension (and if so, to what degree).  
Specific reference should be made to the 
diagnosis of possible hypertension during 
the July 1979 VA examination of record.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


